DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 12 and 19 are objected to because of the following informalities:  
Regarding claim 2, in line 2 the term “the” should be inserted before “animal” since the limitation “animal blood plasma” was previously recited in claim 1, and to place the claim in better form.
Regarding claim 12, in line 3 the limitation “, by total weight of the binder” should be inserted after “about 55 wt%,” for consistency with claim 1, and to place the claim in better form.
Regarding claim 19, in line 2 the term “a” should be inserted before “fat content” to place the claim in better form.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 17, 19, 40 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, in line 4 the limitation “the pea protein component” lacks antecedent basis. The claim depends from claim 1, which no longer recites “pea protein component”, and only recites “pea protein”.
Regarding claim 17, the terms including “(s)” render the claim indefinite since it is unclear if the respective terms are intended to be singular or plural. For example, the term “fat(s)” is ambiguous as it is unclear if the claim is intended to encompass a single type (or source) of fat, or multiple types of fat. The terms must be amended to recite one of a singular form, a plural form, or a “one or more” format for clarity. As an example of the latter, the following format is suitable: “one or more fats”, “one or more carbohydrate sources”, etc.
Regarding claim 19, in lines 2-3 the limitation “by total weight of the fat content” renders the claim indefinite since the preceding limitation is directed to fat content of the reconstituted animal material. It is unclear how a “fat content” can be a weight percentage of itself, i.e. “total weight of the fat content”. It appears the limitation should instead recite “by total weight of the reconstituted animal material”.
Regarding claim 40, in line 2 the limitation “the pea protein component” lacks antecedent basis. The claim as currently amended depends from claim 1, which no longer recites “pea protein component”.
Regarding claim 47, in line 3 the limitation “total weight of the fat content” renders the claim indefinite for the same reason stated for claim 19. 
Claim 48 is rejected by virtue of its dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 9, 11-14, 17-20, 22, 38-40, 42-43 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Schlebusch et al. (US 7,651,708 B2) in view of Fuchs et al. (US 2002/0044988 A1).
Regarding claim 1, Schlebusch et al. teaches an animal food product (abstract) comprising animal blood plasma, vegetable fiber, and “meat and/or meat-like components” (column 3 lines 3, 8 and 10), where the “meat and/or meat-like components” can include plant protein such as wheat gluten (column 4 line 62). 
Regarding the claimed weight percentages of the plasma, fiber and protein, based on total weight of the binder, it is noted that the claim is directed to an overall product (reconstituted animal material) comprising the binder and animal protein. However, the claim does not recite or otherwise indicate the amount of binder relative to the amount of animal protein and/or “reconstituted animal material”. Therefore, the claim is given its broadest reasonable interpretation to include any amount of the binder, less than 100 wt%, in the animal product. 
Additionally, the claim recites the limitation “comprising”, which is an open-ended term. There is no indication that the substances in the binder cannot also be present in other components of the whole reconstituted animal material (e.g. the animal protein or some other non-claimed component). A “reconstituted animal material” composition having the plasma, fiber, and protein in both the binder and other components (therefore having different relative percentages of said substances than those recited in the claim) would be materially indistinguishable from the Applicant’s claimed invention having a binder with the claimed weight percentage values. Thus, any piece or combination of the prior art teaching a food product having the claimed materials could potentially read on the claimed amounts of plasma, pea fiber and pea protein. As such, the claims are currently interpreted to only require animal blood plasma, pea fiber and pea protein in general.
Schlebusch et al. further teaches 50-75 parts by weight meat and/or meat-like components, 5-10 parts by weight vegetable fiber, and 2-7 parts by weight dried animal blood plasma (column 3 lines 3-10), where the plant protein can be 2 parts by weight (column 4 line 62).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to include the relative amounts of claimed substances since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as nutritional profile for a particular type of animal (e.g. species, breed, age, size, etc.), desired flavor, texture/mouthfeel, oxygen and moisture stability, and water activity balance (column 4 lines 24-28; column 6 lines 38-40 and 46-47).
Schlebusch et al. does not teach the fiber and protein are from peas.
Fuchs teaches an animal food product to stimulate body protein synthesis and improve muscle mass maintenance and recovery (abstract; paragraph 30), the food comprising a protein source and a fiber source, the protein including pea protein (paragraph 42) and the fiber including pea fiber (paragraph 54). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to use pea fiber and protein components since the art has recognized such materials can be used in animal food products, in order to provide a desired nutritional profile for particular animals and/or specific dietary requirements, since Schlebusch et al. already teaches incorporating plant protein and fibers into the composition, and as a substitution of art recognized equivalents for protein and fiber sources.
The composition is further obvious since applicant has not shown sufficient evidence that the claimed ingredients and amounts produces new, unexpected, and useful function, see In re Levin, 84 U.S.P.Q. 232, 234 (C.C.P.A. 1950). Id. at 7. The following passage is quoted from Levin.
“This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re White, 39 F.2d 974, 17 C.C.P.A., Patents, 956; In re Mason et al., 156 F.2d 189, 33 C.C.P.A., Patents, 1144.”

Regarding claims 2-3, Schlebusch et al. teaches varying amounts of dried animal blood plasma as stated for claim 1 (column 2 line 42; column 3 line 10).
Regarding claim 6, the combination applied to claim 1 teaches pea fiber in an amount recited by said claim. The same combination is applied to claim 6. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition to include 12-22 wt% pea fiber by total weight of the binder for the same reasons stated for claim 1.
Regarding claim 7, the combination applied to claim 1 teaches pea protein (Fuchs et al. paragraph 42), and the particular amount of protein would have been obvious for the reasons stated for claim 1. The combination does not specify that the pea protein is obtained from pea flour, pea protein concentrate, or a combination thereof.
However, the claims are directed to a product, where obtaining the pea protein from a specific source would have been a preferred method of manufacturing the product. Since the combination applied to claim 1 teaches pea protein, and since there does not appear to be any indication that the pea protein obtained from the claimed source is any different from pea protein obtained from other sources, or that a specific type of pea protein is required, the combination applied to claim 1 is construed to read on claim 7. Additionally, obtaining pea protein from pea flour or pea protein concentrate would have been readily obvious since said substances are well understood to include pea protein.
Regarding claims 9 and 11, the combination applied to claim 1 teaches pea protein. The same combination is applied to claims 9 and 11, and modification of the composition to have the amount of pea protein would have been obvious to one of ordinary skill in the art at the time of the invention for the same reasons stated for claim 1.
Regarding claims 12-13, Schlebusch et al. teaches up to 8 parts by weight blood plasma in the core and up to 50 parts by weight blood plasma in the shell (column 2 lines 42 and 46), and the combination applied to claim 1 teaches pea protein and pea fiber. The same combination is applied to claims 12-13, and modification to have the recited composition of plasma, fiber and protein would have been obvious for the same reasons stated for claim 1.
Regarding claim 14, the combination applied to claim 1 teaches the composition includes animal blood plasma, pea protein and pea fiber. Since these substances are the same as those recited by the claims, one of ordinary skill in the art would have reasonably expected similar heat-settable properties. Furthermore, a compound and its properties are inseparable.  In re Papesch, 137 USPQ 43 (CCPA 1963).
Regarding claim 17, Schlebusch et al. teaches the composition can further include fats, vitamins, minerals, salts, dyes (colorants), antioxidants and preservatives (column 3 lines 5-6).
Regarding claim 18, Schlebusch et al. teaches the total protein content of the composition can include 20-100 parts by weight meat and/or meat-like components for the core, said components naturally including protein, and 20-90 parts by weight vegetable and/or animal protein (column 2 lines 35 and 44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to include the claimed amount of protein by total weight of the reconstituted animal material since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as nutritional profile for a particular type of animal (e.g. species, breed, age, size, etc.), desired flavor, texture/mouthfeel, oxygen and moisture stability, and water activity balance (column 4 lines 24-28; column 6 lines 38-40 and 46-47). 
Regarding claim 19, in view of the rejection under 35 USC 112(b) above, the limitation “by total weight of the fat content” in lines 2-3 is interpreted to be “by total weight of the reconstituted animal material”. Schlebusch et al. teaches 5-10 parts by weight oil and/or fat for the core (column 3 line 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to include the claimed amount of fat by total weight of the reconstituted animal material for the same reasons stated for claim 18.
Regarding claim 20, it is noted that the limitation “up to about 75 wt%” is interpreted to be open ended towards the lower range, and therefore include any value between 0-75 wt% water. Schlebusch et al. teaches the moisture content of the composition (after baking) can be between 20-30 wt% (column 5 lines 53-54).
Regarding claim 22, Schlebusch et al. teaches the final product can have a variety of shapes, such as a spherical shape (column 6 lines 26-28), where the core has a diameter of 2-20 mm and the shell has a thickness of between 0.5-6 mm (column 3 lines 51-52 and 53-54). Therefore, the combination of the core and shell will have a maximum dimension of 26 mm.
Regarding claim 38, Schlebusch et al. teaches the dried animal blood plasma is porcine plasma (column 4 line 61).
Regarding claim 39, the combination applied to claim 1 teaches pea fiber in an amount recited by said claim. The same combination is applied to claim 6. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition to include 15-22 wt% pea fiber by total weight of the binder for the same reasons stated for claim 1.
Regarding claim 40, the combination applied to claim 1 teaches pea protein. The same combination is applied to claim 40, and modification of the composition to have the amount of pea protein would have been obvious to one of ordinary skill in the art at the time of the invention for the same reasons stated for claim 1.
Regarding claims 42-43, Schlebusch et al. teaches up to 8 parts by weight blood plasma in the core and up to 50 parts by weight blood plasma in the shell (column 2 lines 42 and 46), and the combination applied to claim 1 (and by extension claims 12-13) teaches pea protein and pea fiber. The same combination is applied to claims 42-43, and modification to have the recited composition of plasma, fiber and protein would have been obvious for the same reasons stated for claim 1.
Regarding claim 45, Schlebusch et al. teaches the total protein content of the composition can include 20-100 parts by weight meat and/or meat-like components for the core, said components naturally including protein, and 20-90 parts by weight vegetable and/or animal protein (column 2 lines 35 and 44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to include the claimed amount of protein by total weight of the reconstituted animal material for the same reasons stated for claim 18.  
Regarding claim 46, Schlebusch et al. teaches the core can include various animal protein sources, i.e. beef liver, pork windpipes, pork greaves meal, and blood plasma (naturally including protein), where the amount of these components can be 60 parts per 100 parts by weight (column 4 lines 51-55 and 61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to include the claimed amount of protein by total weight of the reconstituted animal material for the same reasons stated for claim 18.  
Regarding claim 47, in view of the rejection under 35 USC 112(b) above, the fat content is construed to be relative to the total weight of the reconstituted animal material. Schlebusch et al. teaches the fat content of the final product can include 0-25 parts by weight fat for the core (column 2 line 37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to include the claimed amount of protein by total weight of the reconstituted animal material for the same reasons stated for claim 19.  

Claims 15-16 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Schlebusch et al. (US 7,651,708 B2) in view of Fuchs et al. (US 2002/0044988 A1) as applied to claims 1-3, 6-7, 9, 11-14, 17-20, 22, 38-40, 42-43 and 45-47 above, and further in view of Ray (US 2015/0320085 A1).
Regarding claims 15-16, Schlebusch et al. does not specifically teach the claimed amounts of binder and ground animal material. 
Ray teaches a pet food (abstract), where the food can include both animal and pea proteins (paragraph 14), as well as fiber (paragraph 58), where the food further includes a binder in an amount of less than 5% (paragraph 42). The percentage is based on weight (paragraph 29). The binder can include pea protein, dried blood plasma, and vegetable fibers (paragraph 56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination to have the claimed amount of binder since the prior art has acknowledged that the values are known for animal foods, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of animal to be fed, nutritional profile, flavor, and texture/mouthfeel.
It would have been further obvious to have the claimed amount of ground animal material since the combination applied to claim 1 teaches animal blood plasma, pea protein, pea fiber, and animal protein (Schlebusch et al. column 3 lines 3-10 and 20-24; Fuchs et al. paragraphs 42 and 45), where the animal protein can be ground (Schlebusch et al. column 5 lines 43-47), since there is no indication that other non-claimed components of the final product do not include these substances (e.g. the animal protein portion or another portion can also include animal blood plasma, pea protein, and pea fiber), and since the composition of the prior art combination is materially indistinguishable from that of the composition as currently claimed.
Regarding claim 44, Schlebusch et al. does not specifically teach the claimed amount of binder in the final food product. 
The combination applied to claims 15-16 teach the claimed amount of binder. The same combination is applied to claim 44 and would have been obvious for the same reasons stated for claims 15-16.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schlebusch et al. (US 7,651,708 B2) in view of Fuchs et al. (US 2002/0044988 A1) as applied to claims 1-3, 6-7, 9, 11-14, 17-20, 22, 38-40, 42-43 and 45-47 above, and further in view of Townsend et al. (US 2005/0181097 A1).
The combination applied to claim 1 is silent with respect to the density of the product. 
Townsend et al. teaches a pet food product (abstract), where the product can include both animal and vegetable protein (paragraph 105) and plant fiber (paragraph 106), where the density of pet foods is known to be within the range of 0.6-1.7 g/mL (paragraphs 8 and 59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Schlebusch to have the claimed density since the values were known for pet foods, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired texture/mouthfeel and caloric density.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Schlebusch et al. (US 7,651,708 B2) in view of Fuchs et al. (US 2002/0044988 A1) as applied to claims 1-3, 6-7, 9, 11-14, 17-20, 22, 38-40, 42-43 and 45-47 above, and further in view of AOCS NPL.
Schlebusch et al. does not teach the product comprises at least 50 wt% of triglycerides by total weight of the fat content.
AOCS NPL teaches medium-chain triglycerides (MCT) provide benefits to cognitive function in dogs by facilitating increase in blood ketone levels to serve as an alternate fuel for the brain (page 3 second full paragraph and last paragraph). MCT also increases energy expenditure and fat oxidation compared to long-chain triglycerides, which leads to decreased body fat (page 4 first and second full paragraphs). The reference is analogous since it is directed to fat sources for animal consumption, where Schlebusch et al. teaches fats but does not specify the particular composition of fats used.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Schlebusch et al. to have the claimed amount of triglycerides (particularly MCT), in order to similarly increase cognitive function and energy expenditure, facilitate decrease in body fat for overweight animals, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the particular type of animal being fed, dietary requirements (e.g. overweight), and desired nutritional profile.

Response to Arguments
The rejections of claims 17, 19 and 47 are maintained.
Regarding claim 17, the use of (s) to indicate a possible plurality of each material renders the claim indefinite. It is unclear if the claim is reciting each material in a singular form (without the “(s)”), a plural form (with the “(s)”), or both.
Regarding claims 19 and 47, it is unclear how a “fat content” of the reconstituted animal material, measured in wt%, can be a fraction of the “total weight of the fat content”. The claim appears to recite that the “fat content” is a weight percentage of itself.

Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 10 that one skilled in the art reading Schlebush would not arrive at a composition including vegetable proteins since gluten is not a vegetable protein. This is not persuasive since the reference recites gluten as a preferred embodiment, i.e. “may be wheat and/or maize gluten…”, but does not limit the protein to gluten. Additionally, the limitation “vegetable protein” within the context of the art is not limited to explicit food groups. One skilled in the art would understand that “vegetable protein” encompasses proteins obtained from plants in general. The prior art acknowledges animal foods can include proteins from plants such as peas (Fuchs et al. paragraph 42).
Applicant argues on page 10 that Examiner has failed to support a conclusion of obviousness based on the “obvious to try” rationale. This is not persuasive since said rationale is not being used to establish obviousness. The prior art teaches that plant proteins such as pea proteins can be used in animal foods which facilitate body protein synthesis and improve muscle mass maintenance and recover (abstract; paragraph 42). Furthermore, Fuchs teaches pea protein can be included along with other proteins such as rice protein (paragraph 42), where Schlebusch teaches the “vegetable protein” can include rice protein (column 3 lines 25-27).
In response to applicant's argument on page 11 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Specifically, the prior art acknowledges use of pea protein in animal food compositions. Applicant has currently failed to show new or unexpected results from the use of pea protein as stated by in re Levin above, and therefore the composition is rendered obvious.
As stated above, the claimed composition recites “animal blood plasma”, “pea protein”, and “pea fiber” within the context of the binder, but the composition of the reconstituted animal material as a whole is open-ended and undefined. Applicant appears to define the invention by the intermediate product, i.e. binder, whereas the claims are directed to a product having the binder and additional components. Thus, as currently drafted, the composition of the claimed invention is materially indistinguishable from a food product having blood plasma, pea protein, and pea fiber in general, even if the amounts of said substances is different from those recited by the claims.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bueker et al. (US 2008/0226853 A1) teaches wheat protein, pea protein and blood plasma are particularly good adhesion promotors (binders) (paragraph 31).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792